Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner of Record
The examiner of record has changed from David Fox to Brian Sullivan. 

Response to Arguments
	All previous rejections are withdrawn.  However, this necessitates the objections and rejections below.  
	
Claim Status 
	Claims 1-20 are pending.
	Claims 12-20 are withdrawn.
	Claims 1-11 are examined on the merits.  

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  in claim 2, "wheat, wheat" in the last line is objected to because wheat is repeated and in claim 10 in line 6 "phaosphatase" should be "phosphatase".  Appropriate correction is required.


Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation “the method of claim 4, wherein the female germline cell and/or female germline-associated tissue comprises the megaspore mother cell, adjacent cells of the ovule nucellus, or integuments” in lines 1-3 of the claim.  There is insufficient antecedent basis for this limitation because in the claim because none of these terms are present in claim 4 which refers to the method of claim 1, comprising increasing glucose signaling, decreasing osmotic stress, decreasing oxidative stress, or decreasing perceived oxidative stress. Accordingly, the metes and bounds of the claim cannot be determined. 

Claim 8 recites the limitation "the method of claim 4, the increase in sugar level, fatty acid catabolism by beta-oxidation, BR activity, antioxidant activity, TORC1 activity, the decrease in ROS, ABA-biosynthesis, SnRK activity, RdDM, or a combination thereof is in an amount and time sufficient to induce apomeiosis, parthenogenesis, or both" in lines 1-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim because none of these terms are present in claim 4 which refers to the method of claim 1, comprising increasing glucose signaling, decreasing osmotic stress, decreasing oxidative stress, or decreasing perceived oxidative stress.  Accordingly, the metes and bounds of the claim cannot be determined.

Claim 9 recites the limitation "the method of claim 4, wherein the time sufficient to induce" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no recitation of time in claim 4.  Accordingly, the metes and bounds of the claim cannot be determined.

Claim 10 recites the limitation "The method of claim 4, wherein increasing sugar level comprises", "increasing BR activity comprises", "increasing antioxidant comprises", "decreasing ABA activity comprises", "decreasing SnRK activity comprises", and "decreasing RdDM comprises"" in lines 1-12 of claim 10.  There is insufficient antecedent basis for this limitation in the claim because claim 10 is dependent on claim 4 but claim 4 does not include any of the previously mentioned terms.  Accordingly, the metes and bounds of the claim cannot be determined.

Claim 11 recites the limitation ""claim 10, wherein increasing sugar level", "decreasing ABA activity comprises", "increasing antioxidant activity comprises", "wherein decreasing RdDM comprises", "increasing BR activity comprises", "increasing sugar level and antioxidant activity comprises", "increasing sugar level and BR activity comprises", and "and/or wherein decreasing ABA activity comprises"" in lines 1-16 of claim 11.  There is insufficient antecedent basis for this limitation in the claim because the claim is dependent on claim 4 and none of the previously mentioned terms are present in claim 4.  Accordingly, the metes and bounds of the claim cannot be determined.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 4-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is drawn to the method of claim 1, comprising inducing apomeiosis, parthenogenesis, or both in the sexual angiosperm by increasing glucose signaling, decreasing osmotic stress, decreasing oxidative stress, decreasing perceived oxidative stress, or a combination thereof.  This does not constitute a further limitation to claim 1, because claim 1 is drawn to a method of inducing apomixis in a sexual angiosperm, comprising increasing or decreasing glucose signaling, osmotic stress, oxidative stress, perceived oxidative stress, or a combination thereof in a female germline cell and/or a female germline-associated tissue in the sexual angiosperm, wherein apomixis comprises apomeiosis and parthenogenesis and sexual reproduction comprises meiosis and syngamy.  The major difference between the two claims is  Claims 5-11 are rejected for depending on an improperly dependent claim.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a method of inducing apomixis comprising decreasing oxidative stress through decreasing reactive oxygen species (ROS) in a sexual angiosperm of theThis is a natural phenomenon that occurs in the Brassicaceae genus Boechera in which there are both sexual and apomictic species (Shah, Depletion of Key Meiotic Genes and Transcriptome-Wide Abiotic Stress Reprogramming Mark Early Preparatory Events Ahead of Apomeiotic Transition, Frontiers in Plant Science, October 26, 2016, Page 1, Abstract).  The method of the claims simply describes the method that the apomictic species of Boechera use to reproduce.  Additionally, apomicts exhibit decreased oxidative stress achieved through decreasing reactive oxygen species when compared to non-apomictic species (Shah, Page 17, Column 1, Paragraph 2, Lines 26-36) showing that this is a normal feature of apomictic reproduction that occurs in nature.  This judicial exception is not integrated into a practical application because it simply describes a method that apomictic species of the genus   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the dependent claims only further identify features of apomixis which occur in nature. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Dijk, WO 2017/039452 A1, March 9, 2017 as evidenced by Shah, Depletion of Key Meiotic Genes and Transcriptome-Wide Abiotic Stress Reprogramming Mark Early Preparatory Events Ahead of Apomeiotic Transition, Frontiers in Plant Science, October 26, 2016.
Claims 1-8 are drawn to a method of inducing apomixis in a sexual angiosperm comprising increasing or decreasing glucose signaling, osmotic stress, oxidative stress, perceived oxidative stress, or a combination thereof in a female germline cell and/or a female germline-associated tissue in the sexual angiosperm wherein apomixis comprises apomeiosis and parthenogenesis and sexual reproduction comprises meiosis and syngamy (Claim 1).  The method of claim 1, wherein the sexual angiosperm is selected from the group consisting of: alfalfa, amaranth, asparagus, barley, beans, beets, buckwheat, canary grass, cacao, carob, carrots, castor beans, chickpeas, chilis, clover, coffee, cotton, cowpea, cucumbers, cucurbits, durum, flax (linseed), fonio, Job’s tears, kaniwa, lentils, lettuce, lupin beans, maize (corn), melons, mesquite, millet, oat, onions, peanuts, peas, peppers, pitseed goosefoot, quinoa, rapeseed, rice, rye, sorghum, soybeans, spelt, squashes, sunflowers, tamarind, teff, tomatoes, triticale,   The method of claim 4, wherein the female germline cell and/or female germline-associated tissue comprises the megaspore mother cell, adjacent cells of the ovule nucellus, or integuments (Claim 6).  The method of claim 4, wherein increasing glucose signaling, decreasing osmotic stress, decreasing oxidative stress, decreasing perceived oxidative stress, or a combination thereof comprises increasing sugar level, increasing fatty acid catabolism by beta-oxidation, increasing brassinosteroid activity, increasing antioxidant activity, decreasing reactive oxygen species, decreasing abscisic acid activity, decreasing sucrose non-fermenting 1 related kinase activity, increasing target of rapamycin complex 1 activity, decreasing meiosis-specific RNA directed DNA methylation, or a combination thereof (Claim 7).  The method of claim 4, wherein the increase in sugar level, fatty acid catabolism by beta-oxidation, BR activity, antioxidant activity, TORC 1 activity, the decrease in ROS, ABA-biosynthesis, SnRK activity, RdDM, or a combination thereof is in an amount and time sufficient to induce apomeiosis, parthenogenesis, or both (Claim 8).
With respect to claim 1, van Dijk discloses a method of inducing apomixis in a sexual angiosperm through the use of the nucleotide and amino acid sequences of the Dipgene (van Dijk, title page, Abstract; van Dijk, Page 3, Column 1, Paragraph 1; van Dijk, Page 6, Paragraph 5, Lines 33-35; van Dijk, Page 38, Paragraph 1, Lines 2-3).  Shah discloses that the reduction of reactive oxygen species and oxidative stress is an intrinsic characteristic of plants undergoing apomeiosis (Shah, Page 17, Column 1, 
With respect to claims 2-3, van Dijk as evidenced by Shah discloses all of the limitations of claim 1.  See  above. 
Additionally, van Dijk discloses the method of claim 1 wherein the method is used on a pea plant a member of the genus Pisum (van Dijk, Page 37, Paragraph 3, Lines 19-27; van Dijk, Page 38, Paragraph 1, Lines 2-3).
	With respect to claim 4, van Dijk as evidenced by Shah discloses all of the limitations of claim 1.  See  above. 
	With respect to claim 5, van Dijk as evidenced by Shah discloses all of the limitations of claim 4.  
Additionally, van Dijk discloses that Dipgene is a dominant allele conferring apomixis.  van Dijk also discloses the transformation of Taraxacum with the native promoter of the Taraxacum officinale Dipgene, the promoter of the analogous gene in Arabidopsis thaliana Dmc1, or the constitutively active 35s promoter driving the expression of the Dipgene in a mutant in which the DIP allele is deleted, this restores apomixis (van Dijk, Page 67, Paragraph 2, Lines 11-16; van Dijk, Page 67, Paragraph 4, Lines 24- Page 68, Paragraph 1, Line 3).  
	With respect to claim 6, van Dijk as evidenced by Shah discloses all of the limitations of claim 4.  See  above. 
Additionally, the method of van Dijk is a method of inducing “diplospory” which refers “to a situation where an unreduced embryo sac is derived from the megaspore mother cell” (van Dijk, Page 5, Paragraph 5, Lines 28-30). 
With respect to claim 7, van Dijk as evidenced by Shah discloses all of the limitations of claim 4.  See above. 
With respect to claim 8, van Dijk as evidenced by Shah discloses all of the limitations of claim 4.  See  above.
Additionally, the method of van Dijk induces both apomeiosis and parthenogenesis which is evidenced that the decrease in ROS is of an amount and time sufficient to induce apomeiosis and parthenogenesis (van Dijk, Page 1, Paragraph 2, Lines 7-13; van Dijk, Page 5, Paragraph 5, Lines 28-30).  Therefore, claims 1-8 are rejected under 35 U.S.C. 102 as being anticipated by van Dijk as evidenced by Shah.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk, WO 2017/039452 A1, March 9, 2017, as evidenced by Shah, Depletion of Key Meiotic Genes and Transcriptome-Wide Abiotic Stress Reprogramming Mark Early Preparatory Events Ahead of Apomeiotic Transition, Frontiers in Plant Science, October 26, 2016, in view of Hasanuzzaman, Glutathione in plants: biosynthesis and physiological role in environmental stress tolerance, Physiology and Molecular Biology of Plants, March 10, 2017, Pages 249-268.
Claims 9-10 are drawn to a method of claim 4, wherein the time sufficient to induce apomeiosis, parthenogenesis, or both is between 0.05 and 48 hours (Claim 9), or wherein increasing sugar level comprises applying a monosaccharide, a disaccharide, a short-chain polysaccharides, or a combination thereof; increasing BR activity comprises applying epibrassinolide (epiBL); increasing antioxidant comprises applying superoxide dismutase, glutathione, ABA, peroxidase, (S)-2-aminobutane-1, 4-dithiol hydrochloride (DTBA), or a combination thereof; decreasing ABA activity comprises applying fluridone, increasing the activity of CYP707A, protein phaosphatase 2C (PP2C), or a combination thereof; decreasing SnRK activity comprises decreasing an activity of SnRK1, SnRK2, or both; decreasing RdDM comprises applying DNA methyl transferase inhibitor 5-azacytidine (5-azaC), decreasing an activity of RING/FYVE?PHD zinc finger superfamily protein, SUVH1, MED17, HEAT INTOLERANT 4 (HIT4), HISTONE 1.2 (H1.2), ANTHESIS PROMOTING FACTOR 1 (APRF1), SUO, THO1, HISTONE H2A 11 (HTA 11), or a combination thereof (Claim 10).
With respect to claims 9-10, van Dijk as evidenced by Shah teaches all of the limitations of claims 1-8.  See above 35 U.S.C 102 rejection. 
With respect to claim 9, van Dijk as evidenced by Shah is silent on the length of time sufficient to induce apomeiosis, parthenogenesis or both.
With respect to claim 10, van Dijk as evidenced by Shah does not teach the use of glutathione to increase antioxidant.

It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of van Dijk in order to use the application of glutathione to increase the amount of antioxidant in a plant and to decrease the amount of reactive oxygen species in a plant.  This would have been obvious because “Glutathione occupies a central position in antioxidant defense; thus, it represents a potent molecule for plant protection against various abiotic stresses” (Hasanuzzaman, Page 263, Column 2, Paragraph 3).  It has been shown that exogenous application of glutathione confers abiotic stress tolerance, because increased levels of endogenous glutathione allow efficient scavenging of reactive oxygen species (Hasanuzzaman, Page 264, Column 1, Paragraph 1, Lines 2-7).  Thus it would have been obvious to an ordinary artisan to use exogenous application of glutathione to rapidly increase the amount of antioxidant in order to decrease ROS in the method of van Dijk as evidenced by Shah.  It would also have been obvious to modify the glutathione dosage and treatment time to maximize the efficiency of apomixis induction would have been the obvious optimization of process parameters, in the absence of evidence to the contrary.  The ordinary artisan would have been motivated to combine the methods taught in these two references because of the efficacy and ease of the topical application of glutathione to alter antioxidant and ROS levels.  Therefore, claims 1-10, are rejected under 35 U.S.C. 103 as being obvious over van Dijk as evidenced by Shah in view of Hasanuzzaman.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over van Dijk, WO 2017/039452 A1, March 9, 2017, as evidenced by Shah, Depletion of Key Meiotic Genes and Transcriptome-Wide Abiotic Stress Reprogramming Mark Early Preparatory Events Ahead of Apomeiotic Transition, Frontiers in Plant Science, October 26, 2016, in view of Hasanuzzaman, Glutathione in plants: biosynthesis and physiological role in environmental stress tolerance, Physiology and Molecular Biology of Plants, March 10, 2017, Pages 249-268, and in further view of  Lukesh, A Potent, Versatile Disulfide-Reducing Agent from Aspartic Acid, Journal of the American Chemical Society, February 21, 2012. 
Claim 11 is drawn to  the method of claim 10, wherein increasing sugar level comprises applying 30-90 mmol/L glucose to the pistil for 4-480 minutes, 72 to 6 hours before megasporogenesis onset, applying 30-70 mmol/L sucrose to the pistil for 0.1-480 minutes, 72 to 6 hours before megasporogenesis onset, or both; decreasing ABA activity comprises applying 2-20 micromolar fluridone to the pistil for 0.1-480 minutes, 72-6 hours before megasporogenesis onset; increasing antioxidant activity comprises applying 0.5-10 micromolar DTBA to the pistil for 0.1-480 minutes, 72-6 hours before megasporogenesis onset; wherein decreasing RdDM comprises applying 50-1,000 micromolar 5-azaC to the pistil for 0.1-480 minutes, 96-6 hours before megasporogenesis onset, wherein decreasing RdDM comprises applying 50-1000 micromolar 5-azaC to the pistil for 0.1-480 minutes, 96 to 6 hours before megasporogenesis onset; wherein increasing BR activity comprises applying 0.05-15 micromolar epiBL to the pistil for 0.1-480 minutes, 72 to 6 hours before megasporogenesis onset; wherein increasing sugar level and antioxidant activity comprises applying 30-140mM glucose and 0.05-10 micromolar DTBA to the pistil for 0.1-480, 72 to 6 hours before anthesis or fertilization; wherein increasing sugar level and BR activity comprises applying 30-140 mM glucose and 0.05-15 micromolar epiBL to the pistil for 0.1-480, 72 to 6 hours before anthesis or fertilization; and/or wherein decreasing ABA activity comprises applying 2-20 micromolar fluridone to the pistil for 0.05-480 minutes, 72 to 6 hours before anthesis or fertilization (Claim 11).  
With respect to claim 11, van Dijk as evidenced by Shah in view of Hasanuzzaman teaches all of the limitations of claim 10.  See 35 U.S.C. 103 rejection above.  

With respect to claim 11, van Dijk as evidenced by Shah in view of Hasanuzzaman does not teach the use of (S)-2-Aminobutane-1,4-dithiol hydrochloride to increase antioxidants in the plant.
With respect to claim 11, Lukesh teaches that (S)-2-Aminobutane-1,4-dithiol hydrochloride (DTBA) is a biological reducing agent containing thiol groups with enhanced properties over other commonly used reagents including DTT (Lukesh, Abstract).  Specifically, DTBA was shown to be 14x faster at reducing the cysteine dependent protease papain than the antioxidant DTT (Lukesh, Page 4058, Column 2, Paragraph 1, Sentence 2).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of van Dijk as evidenced by Shah in view of Hasanuzzaman to substitute the commercially available antioxidant DTBA with glutathione, another thiol containing compound.  This would have been obvious because the thiol containing compound DTBA has been shown to be a highly effective reducing agent, which would reduce reactive oxygen species in the plant through is activity as an antioxidant.  Specifically, DBTA was shown to be more 14x faster at reduction of a disulfide bond in the hydrophobic/anionic active site of papain 14-fold faster than does DTT and thus a more effective than other antioxidants like DTT.  The ordinary artisan would have been motivated to substitute DTBA for glutathione as an antioxidant in plants because of the increased effectiveness of DTBA as a biological reducing agent.  The ordinary artisan would likewise have been motivated to modify the DTBA dosage, treatment time, and timing of treatment to maximize the efficiency of apomixis induction would have been the obvious optimization of process parameters, in the absence of evidence to the contrary.  Therefore claim 11 is rejected under 35 U.S.C. 103 as being obvious over van Dijk, as evidenced by Shah, in view of Hasanuzzaman, and in further view of Lukesh.  

Conclusion
	Claims 1-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663